Citation Nr: 0825152	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-28 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder.  

2.	Entitlement to service connection for a left shoulder 
disorder.  

3.	Entitlement to service connection for a 
hypercholesterolemia.  

4.	Entitlement to service connection for a cardiovascular 
disorder.  

5.	Entitlement to service connection for burning semen 
syndrome.  

6.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.	Entitlement to service connection for irritable bowel 
syndrome or chronic abdominal pain due to undiagnosed 
illness.  

8.	Entitlement to service connection for chronic sinusitis or 
rhinitis.  

9.	Entitlement to an initial increased rating for 
folliculitis of the scalp, rated noncompensable until April 
9, 2007, and 10 percent disabling thereafter, to include a 
separate rating for tenderness.  

10.	Entitlement to an initial 
compensable rating for Freiberg's infraction, right second 
toe, with hammer toe deformity.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, from November 1990 to June 1991, and from February 2003 
to August 2004.  In addition he has had numerous periods of 
active duty for training and inactive duty training over the 
years.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	A right shoulder disorder was not evident during service 
and is not shown to have been caused by any in-service event.

2.	A left shoulder disorder was not evident during service 
and is not shown to have been caused by any in-service event.

3.	Hypercholesterolemia is not a disability for which VA 
compensation is payable.

4.	A chronic cardiovascular disorder is not currently 
demonstrated.  

5.	Burning semen syndrome is not currently demonstrated.  

6.	Irritable bowel syndrome or chronic abdominal pain due to 
undiagnosed illness are not currently demonstrated.  

7.	Chronic sinusitis or rhinitis was not evident during 
service and is not shown to have been caused by any in-
service event.  

8.	Prior to April 9, 2007, the veteran's skin disorder was 
shown to be manifested by a single papule that was not shown 
to be tender or painful or to meet the criteria for any of 
the characteristics of disfigurement.  

9.	On April 9, 2007, the veteran's skin disorder was shown to 
be manifested by an area of involvement on the scalp 
measuring .8cm by .9 cm that was also shown to be tender on 
objective examination.  

10.	The veteran has a hammertoe deformity of only the right 
2nd toe, with no demonstration of involvement of the other 
toes of the right foot.  His disability is manifested by 
intermittent pain and tenderness that is not productive of 
moderate impairment of the right foot.  


CONCLUSIONS OF LAW

1.	A right shoulder disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.	A left shoulder disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.	Service connection for hypercholesterolemia is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.	Service connection for chronic cardiovascular disease is 
not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.	Service connection for burning semen syndrome is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.	Service connection for irritable bowel syndrome or chronic 
abdominal pain due to undiagnosed illness is not warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.	Chronic sinusitis or rhinitis was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007). 

8.	The criteria for a compensable rating prior to April 9, 
2007, for folliculitis of the scalp, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7806 
(2007).  

9.	The criteria for a combined rating of 20 percent, but no 
more, for folliculitis of the scalp have been met as of April 
9, 2007 on the basis of 10 percent for disfigurement and a 
separate 10 percent for tenderness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Codes 7805, 7806 (2007).  

10.	 The criteria for a compensable rating for Freiberg's 
infraction, right second toe, with hammer toe deformity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5282, 5284 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2004, May 2005, July 2005 
and October 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

The veteran is claiming service connection for disabilities 
of each shoulder.  Review of the entire evidence of record 
shows that there is no basis for the establishment of service 
connection.  In this regard, the Board notes that current 
medical records include the results of a November 2004 
medical examination showing that the veteran was diagnosed 
with traumatic partial rotator tear of the right shoulder and 
history of left shoulder strain, with no significant findings 
on physical examination; and the results of a December 2005 
VA examination showing diagnoses of bilateral tears of both 
supraspinatus tendons with subdeltoid bursitis on the left.  
(It is noted that the veteran eventually underwent a right 
rotator cuff repair at a private facility.)  However, review 
of the service treatment records does not reveal any 
complaint or manifestation relating to either shoulder while 
the veteran was in service.  Moreover, there is no medical 
opinion of record that indicates that either of the veteran's 
shoulder disorders is related to any of his periods of active 
duty or to any of his active duty for training or inactive 
duty training.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board notes that, regarding the claims for 
service connection for shoulder disorders, there is no 
evidence of an in-service incurrence or aggravation and no 
medical evidence of a nexus.  As such, service connection 
must be denied.  

In reaching these conclusions the Board considered the 
veteran's arguments in support of her assertions that she 
suffers from these conditions and that they are related to 
service. However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  These arguments do not provide a factual predicate 
upon which compensation may be granted.

The veteran is also claiming service connection for 
hypercholesterolemia.  While it is noted that service 
treatment records do note some elevated cholesterol readings 
in service and thereafter, service connection is only 
warranted where the evidence demonstrates disability.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. 38 
C.F.R. § 4.1 (2007); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As such, the Board concludes that the claim of 
entitlement to service connection for hypercholesterolemia 
must be denied.

The veteran is also claiming service connection for chronic 
cardiovascular disease and a disorder that has been termed 
burning semen syndrome.  Review of the record fails to show 
evidence of either claimed disorder.  The veteran has been 
afforded several compensation examinations during the course 
of his appeal, without a diagnosis of cardiovascular disease 
or of a disability manifested by burning semen.  Under these 
circumstances, service connection for either claimed disorder 
is not appropriate as they are not clinically established.  

The veteran is claiming service connection for irritable 
bowel syndrome, or of chronic abdominal pain due to an 
undiagnosed illness.  He has been extensively evaluated by VA 
with the result being that he does not currently have either 
irritable bowel syndrome or a chronic abdominal pain due to 
an undiagnosed illness.  In this regard, the veteran was 
given several compensation examinations by VA, including a 
colonoscopy that was performed to fully evaluate the 
veteran's claims.  In December 2005, an opinion was rendered 
that no diagnosis of irritable bowel syndrome could be made, 
but that the veteran was shown to have hyperplastic polyp on 
October 2005 colonoscopy.  The polyps were said to be causing 
the veteran's complaints such that there was no "undiagnosed 
illness."  For the purposes of regulations applicable to 
veteran's of the Persian Gulf who demonstrate disability due 
to undiagnosed illness, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317.  As the 
veteran's abdominal complaints are explained by a diagnosed 
entity, polyps shown on colonoscopy study, which were not 
demonstrated while the veteran was on active duty, service 
connection is not warranted.  

The veteran is claiming service connection for chronic 
sinusitis or rhinitis that he relates to service, including 
exposure to dust storms, petrol chemical fumes, and oil 
vapors while stationed in the Persian Gulf during service.  
Review of the service treatment records shows no complaint or 
manifestation during the veteran's first two periods of 
service and complaints of a sinus headache in March 2003.  In 
December 2005, the veteran was given extensive evaluations by 
VA to ascertain whether he had a sinus disorder that could be 
attributable to his service.  After extensive review, the 
examiner rendered an opinion that the veteran's facial pain 
was not of sinus origin.  The CT scan study that had been 
performed showed that the sinuses were essentially normal and 
that the sinus orifices were patent.  Any sinus congestion 
was probably the result of the veteran's septal deflexion to 
the left, with compensatory hypertrophy of the right inferior 
turbinate.  Additionally, rhinorrhea, which the veteran 
noted, did not appear to be of allergic origin and was 
believed to be vasomotor.  The rhinitis was not felt to be at 
least as likely as not caused by or attributable to the 
veteran's exposure to burning oil, smoke and toxins.  This 
opinion was based upon normal "RAST" testing, which did not 
reveal any allergen, and CT scan of the sinuses, which showed 
very minimal abnormalities.  

As the veteran does not currently demonstrate chronic 
sinusitis, service connection is clearly not warranted.  He 
is shown to demonstrate rhinitis, but the extensive 
evaluation conducted in December 2005 found that it was less 
likely than not to be related to service.  As such, service 
connection is not warranted.  

The veteran has also appealed the initial evaluation of two 
of his service-connected disorders.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings, the RO, in its VCAA letters, listed examples 
of the type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation.  To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's written statements, including his NOD and 
substantive appeal, contain extensive discussion as to the 
impact of the worsening of his disability on his employment 
and daily life, and why ratings higher than those assigned 
under VA's rating schedule were warranted. Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant." See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

Regarding the veteran's claim for a higher rating for his 
service-connected folliculitis of the scalp, it is noted that 
this disorder was rated noncompensable when service 
connection was initially assigned, but that a rating of 10 
percent was established effective in April 2007.  The veteran 
has appealed both evaluations.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806.

For scars, with disfigurement of the head, face, or neck; 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent 
evaluation is warranted; with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. a 50 percent 
evaluation is warranted; With visible or palpable tissue loss 
and either gross  distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement. A 30 percent 
evaluation is warranted; with one characteristic of 
disfigurement. A 10 percent evaluation is warranted.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  
38 C.F.R. § 4.118, Code 7800.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.), 
warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. cm.), 
warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. cm.), 
warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.), 
warrants a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable, warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

An examination was conducted by VA in October 2004.  At that 
time, it was noted that the veteran had begun to experience 
episodic skin problems since approximately 1993, with raised 
bumps, sunburn like blisters that occurred on his shoulders, 
trunk upper legs and scalp.  These could be tender and burn 
and caused headache in the area of the scalp.  On 
examination, the veteran had only a single small red spot on 
the scalp.  This was described as a single follicular papule 
on the crown of the scalp.  There were no scars or sequelae 
of his prior rash history.  The assessments were of 
idiopathic recurrent dermatoses by history and minor scalp 
folliculitis on examination today.  

An examination was conducted by VA on April 9, 2007.  At that 
time, the veteran reported that his scalp folliculitis had 
first developed around 1990 or 1991.  He reported that he had 
intermittent flare-ups on the scalp that occurred on the 
parietal scalp.  He reported getting symptoms of burning, 
pain and bleeding along with bumps in the area of flare-ups.  
The disorder had been spreading in the area of the scalp, 
gradually involving a progressively larger area.  It was 
intermittent, but as one patch cleared up, another seemed to 
start.  He was not currently receiving treatment for this 
disorder.  On examination there was a patch of flare-up 
occurring on the parietal scalp at the nine to ten o'clock 
position of the central area of the scalp.  There was a patch 
of erythematous papules measuring .8cm by .9 cm.  It was 
oval, nearly round in appearance, with multiple papules 
grouped in this area.  Some of the papules had central hair, 
one hair had some crusting, which was believed to be the 
primary source of the folliculitis development.  The area was 
mildly tender.  It affected about 5 percent of the scalp, an 
exposed area.  The lesion constituted less than one percent 
of total body surface area.  The diagnosis was recurrent 
persistent folliculitis of the scalp, about 5 percent of the 
scalp and one percent of total body area affected.  This was 
visible if one were to stand at an area where one could see 
the top of the veteran's head.  

Prior to April 9, 2007, the veteran's skin disorder was shown 
to be manifested by a single papule that was not shown to be 
tender or painful or to meet the criteria for any of the 
characteristics of disfigurement.  As such, a compensable 
evaluation prior to the examination of that date is not shown 
to be warranted.  

In April 2007, the veteran's area of involvement on his head 
constituted one characteristic of disfigurement in accordance 
with the rating criteria, that of a scar of at least one-
quarter inch (0.6 cm.) wide at widest part.  In fact, the 
scar measured just less than a full cm in diameter.  He does 
not have any of the other characteristics of disfigurement 
and, thus, a rating in excess of 10 percent on this basis is 
not warranted.  Nevertheless, where there is separate and 
distinct symptomatology of a single condition it should be 
separately rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The April 2007 examination also included findings of 
tenderness in the area of the skin disorder.  This represents 
a separate and distinct disability from the disfigurement 
that has already been shown to warrant a 10 percent rating.  
As such, a combined evaluation of 20 percent for the 
veteran's skin disorder is shown to be warranted and the 
claim is granted to this extent.  

The veteran is also claiming a higher initial evaluation for 
the residuals of the Freiberg's infraction of the second 
metacarpal joint of the right foot, with hammertoe deformity.  
This was rated noncompensable at the time of the initial 
rating that established service connection and has remained 
so since that time.  His disability has been evaluated under 
both the criteria for foot injuries and hammertoes.  

Hammer toe will be rated as noncompensable for involvement of 
a single toe; with unilateral involvement of all toes, 
without claw foot, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5282.  

For moderate residuals of a foot injury, a 10 percent rating 
is warranted; moderately severe disability warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5284.  

An examination was conducted by VA in October 2004.  At that 
time, it was reported that the veteran had reported pain in 
the right foot at the time of his deployment in 2003.  A 
civilian doctor had diagnosed Freiberg's infraction of the 
right second metatarsal.  The disorder had progressively 
worsened over the next six months, with aggravation by 
running and PT.  In February 2004, X-ray studies reportedly 
showed degenerative changes in the head of the second 
metatarsal bone, which appeared to be slightly enlarged with 
irregularity of the contour of the lateral surface of the 
right second metatarsal head.  The veteran's complaints 
included pain, particularly at the end of the day.  He 
reported stiffness and numbness in the 2nd toe, but denied 
weakness, swelling, heat, redness, fatigability, lack of 
endurance.  The symptoms were aggravated by standing and 
walking.  He took aspirin for the pain.  

Examination of the right foot showed a hammertoe deformity of 
the 2nd toe that was characterized by dorsal contracture of 
the toe at the 2nd metatarsophalangeal joint and a flexion 
contracture of the interphalangeal joint.  The toe was long, 
medially deviated and overlapped the toenail on the right 
great toe.  All the lesser toes were medially deviated.  This 
finding was more pronounced during weight bearing.  Palpation 
of the second metatarsal head revealed slight enlargement 
dorsally.  The metatarsal head was tender to palpation.  
There were no signs of erythema, swelling or increased skin 
temperature.  There were no corns or calluses.  The toenails 
were normal in appearance.  The examiner stated that there 
was no functional impairment or limitation of motion.  The 
veteran did stated that his disorder was aggravated by 
standing at work and that he was required, while working, to 
wear steel toe shoes, which further aggravated his condition.  
X-ray studies revealed medial deviation of the second toe, 
with no obvious pathology involving the second metatarsal 
head.  There was no evidence of flattening, degeneration or 
sclerosis of the head, or widening of the joint space, or 
hypertrophy of the metatarsal neck or shaft.  The impressions 
were chronic pain right foot, second metatarsal head, no 
history of injury, aggravated by military service; hammer toe 
deformity of the right foot; mild enlargement of the 2nd 
metatarsal head, questionable Freiberg's disease, which pre-
existed the veteran's most recent deployment, but was 
aggravated by military service.  The examiner stated that the 
veteran would benefit from custom made orthotics, with 
accommodation for his prominent second metatarsal head, and 
could benefit from depth inlay shoes or boots and possibly 
surgical correction of the hammertoe deformity.  

An examination was conducted by VA in April 2007.  At that 
time, the veteran's history of a chronic painful condition of 
the right foot was again detailed.  The veteran complained 
that his right foot was still sensitive on the bottom of the 
foot and the second metatarsal head.  The toe was sore on the 
top.  He experienced occasional stiffness and numbness on the 
top of the toe and had occasional pain.  He stated that this 
sometimes caused him to limp.  The discomfort was not present 
at rest, but was aggravated by walking or standing.  He did 
not wear inserts in his casual shoes, but did wear a non-
prescription insert in his work boots.  

Examination was focused on the right forefoot where there was 
a digital deformity of the right second toe.  There was a 
dorsal contracture of the toe with medial deviation of the 
second toe.  There was a reducible hammertoe deformity, with 
overlapping of the second toe on the great toe.  The end of 
the right second toe rests on top of the lateral nail border 
of the great toe.  The veteran had discomfort beneath the 
second metatarsal phalangeal joint.  This appeared to be 
related to the dorsal contracture of the toe.  The base of 
the proximal phalanx was sitting on the second metatarsal 
head pushing it down.  There was no evidence of erythema, 
swelling, or increased skin temperature.  There was no 
evidence of joint effusion.  There were very mild superficial 
callosities noted beneath the second third and forth 
metatarsals.  There was no abnormal shoe wear or skin or 
vascular changes.  The veteran was able to rise up on his 
toes and heels and had a normal heel-to-toe gait, without 
evidence of limp.  X-ray studies were compared to studies 
taken previously and showed no interval change in the 
appearance of the second metatarsal phalangeal joint.  There 
was no flattening of the metatarsal head, nor was there any 
lytic or arthritic joint changes.  There was medial deviation 
of the second toe with the end of the toe resting on the 
lateral aspect of the great toe.  The impressions were 
hammertoe deformity, right second toe with overlapping of the 
great toe; metatarsalgia, 2nd metatarsophalangeal joint of 
the right foot; no interval change in the condition of the 
right foot since the 2004 examination; and radiographic 
findings that did not support the diagnosis of Freiberg's 
infraction of the right 2nd metatarsophalangeal joint.  

The veteran has a hammertoe deformity of only the right 2nd 
toe, with no demonstration of involvement of the other toes 
of the right foot.  As such, a compensable evaluation on the 
basis of the hammertoe is not warranted.  He does have 
symptoms of pain and tenderness that he states sometimes 
cause him to limp.  But on examination by VA this was not 
apparent and the tenderness is not believed to be productive 
of moderate disability, which is required for a compensable 
evaluation.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  As the veteran has not met the criteria 
for a compensable evaluation based on foot injury, the appeal 
must be denied.  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a hypercholesterolemia is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for burning semen syndrome is denied.  

Service connection for irritable bowel syndrome or chronic 
abdominal pain due to undiagnosed illness is denied.  

Service connection for chronic sinusitis or rhinitis is 
denied.  

An initial compensable rating for folliculitis of the scalp 
is denied prior to April 9, 2007.  

A combined rating of 20 percent for folliculitis of the scalp 
from April 9, 2007 is granted, on the basis of 10 percent for 
disfigurement, and a separate 10 percent for tenderness, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

An initial compensable rating for Freiberg's infraction, 
right second toe, with hammer toe deformity, is denied.  


REMAND

The veteran is also seeking service connection for PTSD based 
upon his experiences in the Persian Gulf in 1990 and 1991.  
He has contended, in correspondence received by VA in 
February 2006 and January 2007, that his PTSD was caused by 
such stressful encounters as witnessing dead bodies, 
including the smell of burned bodies; sleeping on a desert 
road outside of a military camp; and fear of Scud missile 
attacks.  The RO has determined that the veteran's stressors 
are insufficient for referral for verification, a 
determination with which the Board agrees.  These claimed 
stressors are not; however, outside the nature and 
circumstances of the veteran's service in the Persian Gulf 
during this time and the sufficiency of the stressor is a 
medical determination such that adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  It 
is noted that the veteran has been found to have a positive 
screening for PTSD and PTSD symptoms were noted on VA 
outpatient treatment records.  Under these circumstances, 
additional development is believed to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.	A VA examination should be performed by 
a psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.
 
2.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


